           Case 1:21-mc-00425-JPO Document 29 Filed 08/17/21 Page 1 of 2



MICHAEL J. BOWE
MBowe@brownrudnick.com


E. PATRICK GILMAN
PGilman@brownrudnick.com



August 17, 2021



BY ECF

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

RE:     In re Search Warrant dated April 28, 2021, 21 Mag. 4591

Dear Judge Oetken:

        Since the outset of this process, and as your Honor is aware, we have neither objected to, nor
argued that a Special Master is not appropriate under the facts and circumstances of this matter to review
the materials seized pursuant to the above-captioned overt search warrant. However, after consultation
with our client, as well as consultation with one of Ms. Toensing’s former clients—Mr. Dmitry Firtash and
Mr. Firtash’s attorney, Dan Webb of Winston & Strawn LLP, Ms. Toensing understands Mr. Webb intends
to handle the privilege assertions on behalf of Mr. Firtash in his capacity as his current counsel and Ms.
Toensing, who no longer represents Mr. Firtash, will not actively participate in that process. We are aware
that Mr. Webb has already initiated this effort through his letter to Judge Jones.

         Upon reaching this decision, and in an effort to keep all stakeholders informed, on July 28, 2021
and again on August 12, 2021 during telephone conversations with Government counsel, we personally
notified the Government of our intent to not participate in the review process. On August 4, 2021, during
a video-conference call, and again on August 10, 2021, we notified the Special Master of the same.

        At the Special Master’s request and to ensure full transparency with this Court, we are writing to
inform your Honor of our client’s wishes, and indeed our intent moving forward with the review process.

Respectfully submitted,

BROWN RUDNICK LLP




Michael J. Bowe
E. Patrick Gilman
         Case 1:21-mc-00425-JPO Document 29 Filed 08/17/21 Page 2 of 2

          The Honorable J. Paul Oetken
          August 17, 2021
          Page 2




Cc: Honorable Barbara Jones (Retired), Special Master (Bracewell LLP)
    Audrey Strauss, Esq. (United States Attorney for the Southern District of New York)
   Rebekah Donaleski, Esq. (Assistant United States Attorney)
   Nicolas Roos, Esq. (Assistant United States Attorney)
   Aline Flodr (Assistant United States Attorney)
